Name: 2008/942/EC: Commission Decision of 9Ã December 2008 adjusting the weightings applicable from 1Ã August , 1Ã September , 1Ã October , 1Ã November and 1Ã December 2007 , and from 1Ã January 2008 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: EU institutions and European civil service;  executive power and public service;  cooperation policy;  personnel management and staff remuneration
 Date Published: 2008-12-13

 13.12.2008 EN Official Journal of the European Union L 335/94 COMMISSION DECISION of 9 December 2008 adjusting the weightings applicable from 1 August, 1 September, 1 October, 1 November and 1 December 2007, and from 1 January 2008 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries (2008/942/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas: (1) Pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, the weightings to be applied from 1 July 2007 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries payable in the currency of their country of employment were laid down by Council Regulation (EC) No 624/2008 (2). (2) Some of these weightings need to be adjusted in accordance with the second paragraph of Article 13 of Annex X to the Staff Regulations, with effect from 1 August, 1 September, 1 October, 1 November and 1 December 2007, and from 1 January 2008, since the statistics available to the Commission show that in certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, HAS DECIDED AS FOLLOWS: Sole Article The weightings applied to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries, payable in the currency of the country of employment, shall be adjusted for certain countries as shown in the Annex hereto. It contains six monthly tables showing which countries are affected and the applicable dates for each one (1 August 2007, 1 September 2007, 1 October 2007, 1 November 2007, 1 December 2007 and 1 January 2008). The exchange rates used for the calculation of this remuneration shall be established in accordance with the detailed rules for the implementation of the Financial Regulation and correspond to the dates of application of the weightings. Done at Brussels, 9 December 2008. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 172, 2.7.2008, p. 1. ANNEX AUGUST 2007 Place of employment Exchange rate August 2007 (1) Weighting August 2007 (2) Economic parity August 2007 Bangladesh 94,2022 49,9 47,03 Ghana 1,279 67,5 0,863 Sudan 2,77849 53,6 1,489 SEPTEMBER 2007 Place of employment Exchange rate September 2007 (1) Weighting September 2007 (2) Economic parity September 2007 Kazakhstan (Astana) (3) 170,67 71,8 122,6 Paraguay 6 968 76,0 5 298 Yemen (4) 271,551 72,1 195,7 OCTOBER 2007 Place of employment Exchange rate October 2007 (1) Weighting October 2007 (2) Economic parity October 2007 Eritrea 21,4263 45,5 9,744 Guinea (Conakry) (5) 5 398,58 63,8 3 445 India 56,215 54,3 30,52 NOVEMBER 2007 Place of employment Exchange rate November 2007 (1) Weighting November 2007 (2) Economic parity November 2007 Armenia 465,26 116,1 540,1 Cambodia 5 832 69,1 4 029 Gabon 655,957 116,6 765 Lesotho 9,4923 59,1 5,612 Madagascar 2 586,65 77,6 2 008 Venezuela (6) 3 097,51 64,1 1 987 Yemen (4) 286,558 64,5 184,7 DECEMBER 2007 Place of employment Exchange rate December 2007 (1) Weighting December 2007 (2) Economic parity December 2007 Djibouti 261,925 90,9 238 Jamaica 104,777 83,6 87,59 Tonga 2,8039 87,0 2,438 Trinidad and Tobago 9,2323 67,0 6,19 JANUARY 2008 Place of employment Exchange rate January 2008 (1) Weighting January 2008 (2) Economic parity January 2008 Algeria 97,9677 90,0 88,13 Chile 718,74 66,2 476 Gambia 32,75 69,7 22,82 Ghana 1,3895 65,3 0,907 Guinea (Conakry) (5) 6 072,9 59,6 3 618 Kazakhstan (Astana) (3) 173,75 75,3 130,9 Swaziland 10,0012 58,0 5,805 Tajikistan 5,08916 65,2 3,319 Venezuela (6) 3 158,78 67,4 2 130 Yemen (4) 289,84 59,9 173,6 (1) EUR 1 = national currency. (2) Brussels = 100 %. (3) The Astana coefficient is adjusted twice within the period covered by this decision: in September 2007 and January 2008. (4) The Yemen coefficient is adjusted three times within the period covered by this decision: in September 2007, November 2007 and January 2008. (5) The Conakry coefficient is adjusted twice within the period covered by this decision: in October 2007 and January 2008. (6) The Venezuela coefficient is adjusted twice within the period covered by this decision: in November 2007 and January 2008.